Title: Recommendation of John Neilson, 7 August 1812
From: Jefferson, Thomas
To: Neilson, John


      The bearer hereof Mr John Neilson, a house Joiner by trade worked for me at Monticello some years. I can assure those who may have occasion to employ him that he is perfectly acquainted with the orders of Art Architecture, and the most approved stile of finishing both inside and outside work. is equal in the execution of it to any workman in America, draws well and is a complete master of his business in all its parts. he is moreover perfectly honest sober & correct in his deportment
      
        Given under my hand at Monticello this the 7th day of August 1812
        Th: Jefferson
      
    